TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00665-CV

William "Bill" Moriarty; Moriarty & Associates, LLC; Diane Hyatt;
and Diane Hyatt & Associates, LLC, Appellants

v.

Malcolm Pirnie, Inc.; Parsons Engineering Science, Inc.;
K Friese & Associates, Inc.; Karen Friese; James Clinton Walker; Lynn Mays; 
Greg Wieland; and Bruce Todd, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-08-003745, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



O R D E R


	Appellants have filed an unopposed motion to dismiss their appeal against appellees
Karen Friese and K Friese & Associates, Inc., informing the Court that appellants have settled
all matters in dispute with these two appellees.  We grant the unopposed motion and dismiss the
appeal in part against Karen Friese and K Friese & Associates, Inc.  See Tex. R. App. P. 42.1(a). 
Appellants' appeal remains pending against the other appellees.
	It is so ORDERED June 3, 2009.

					__________________________________________
					G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop